NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 16a0027n.06

                                        Case No. 15-1422

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                   FILED
                                                                             Jan 14, 2016
UNITED STATES OF AMERICA,                           )
                                                                         DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE WESTERN DISTRICT OF
DAVID SEARER, JR.,                                  )       MICHIGAN
                                                    )
       Defendant-Appellant.                         )
                                                    )
                                                    )


BEFORE: SILER, CLAY, and KETHLEDGE, Circuit Judges.

       SILER, Circuit Judge. Pursuant to a plea agreement, David Searer, Jr., pleaded guilty to

conspiracy to manufacture and distribute marijuana. At sentencing, the district court denied

Searer’s acceptance-of-responsibility reduction based on his use of opiates and amphetamines

while on bond. Searer appeals that determination. For the following reasons, we AFFIRM.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Searer was indicted for his involvement in a conspiracy to manufacture and distribute

marijuana. Soon after his initial appearance, Searer violated the conditions of his bond by testing

positive for opiates and amphetamines. However, he was permitted to remain on bond in order

to receive substance abuse treatment. Nevertheless, he continued to use controlled substances

numerous times before his bond was eventually revoked.
Case No. 15-1422
United States v. Searer

         When the probation officer recommended that Searer be denied the acceptance-of-

responsibility reduction, Searer objected, arguing the existence of mitigating circumstances.

Specifically, he noted that he attempted to enter inpatient treatment but could not find a program

that would accept him since he did not have insurance. The district court denied him an

acceptance-of-responsibility reduction, providing the following explanation:

         I’m not suggesting that Mr. Searer is willful and wanting to rub the law’s face into
         the ground by continuing to use. He may well have, certainly seems to have,
         serious problems with addiction, and that needs to be addressed. But in terms of
         the guideline issue, it seems to me regardless of substance abuse problems,
         particularly after Pretrial worked with him and got him into KPEP initially, where
         the behavior continues unabated, . . . acceptance-of-responsibility credit is not
         appropriate.

Although Searer’s Guidelines range was twenty-seven to thirty-three months, the district court

imposed a below-Guidelines sentence of twenty-four months.

                                                    ANALYSIS

         Searer contends the district court erred in denying his acceptance-of-responsibility

reduction. “We review a sentence imposed by the district court for reasonableness.” United

States v. Webb, 616 F.3d 605, 608-09 (6th Cir. 2010) (citing United States v. Richardson,

437 F.3d 550, 553 (6th Cir. 2006)). Generally, the reasonableness of a sentence is reviewed

under the abuse-of-discretion standard. Id. at 609. But where the challenge to the sentence

involves the denial of credit for acceptance of responsibility, we review for clear error.1 United

States v. Surratt, 87 F.3d 814, 821 (6th Cir. 1996).



         1
           Searer claims that because no facts are in dispute, this court should review the denial of his acceptance-of-
responsibility credit de novo. However, following the Supreme Court’s decision in Buford v. United States,
532 U.S. 59 (2001), even if the facts are not in dispute, “this court has held that our standard of review of a district
court’s application of provisions of the Sentencing Guidelines to the facts should be treated deferentially and should
not be disturbed unless clearly erroneous.” United States v. Webb, 335 F.3d 534, 537 (6th Cir. 2003) (citing United
States v. Jackson-Randolph, 282 F.3d 369, 389-90 (6th Cir. 2002)).



                                                         -2-
Case No. 15-1422
United States v. Searer

       The Sentencing Guidelines entitle a defendant who “clearly demonstrates acceptance of

responsibility for his offense” to receive a two-level reduction in his sentence. USSG § 3E1.1(a).

While a defendant’s truthful admission to wrongdoing “will constitute significant evidence of

acceptance of responsibility for the purposes of [USSG § 3E1.1](a). . . . this evidence may be

outweighed by conduct of the defendant that is inconsistent with such acceptance of

responsibility.” USSG § 3E1.1 cmt. n.3. One factor that may weigh against a defendant’s

admission of guilt is whether he “voluntar[ily] terminat[ed] or withdr[ew] from criminal conduct

or associations.” Id. cmt. n.1(B). “[T]he phrase ‘voluntary termination or withdrawal from

criminal conduct’ refers to conduct which is of the same type or that is related to the underlying

offense, and not illegal conduct generally.” United States v. Redmond, 475 F. App’x 603, 612

(6th Cir. 2012) (emphasis added) (quoting USSG § 3E1.1 cmt. n.1(B)).

       Searer argues that his continued use of controlled substances while on bond was

unrelated to his offense of conviction. To further his position, Searer cites to multiple cases in

which this court found the defendant’s post-plea conduct unrelated to the offense of conviction

and thus not a permissible basis to deny the acceptance-of-responsibility credit. But those cases

involve instances in which the offense of conviction was significantly different from the post-

plea conduct.    See United States v. Hughes, 420 F. App’x 533, 537 (6th Cir. 2011)

(“[Defendant’s] post-plea conduct of drug dealing is ‘wholly distinct’ from his illegal possession

of a firearm.”); United States v. Ackerman, 246 F. App’x 996, 999 (6th Cir. 2007) (finding a

firearm conviction unrelated to defendant’s use of marijuana while on bond); United States v.

Banks, 252 F.3d 801, 807 (6th Cir. 2001) (“[Defendant’s] post-plea assault and destruction of

property charges were plainly unrelated to the offenses for which he was being sentenced (drug

trafficking and firearm possession).”).   Rather, where a defendant is convicted of a crime



                                              -3-
Case No. 15-1422
United States v. Searer

involving drugs, such as conspiracy to distribute, and later tests positive for use of that drug

while on bond, we have found the offense of conviction and post-plea conduct sufficiently

related to deny the acceptance-of-responsibility reduction. See United States v. Walker, 182 F.3d

485, 489-90 (6th Cir. 1999) (holding a defendant’s conviction for conspiracy to distribute

cocaine and use of cocaine while on bond related); United States v. Zimmer, 14 F.3d 286, 289

(6th Cir. 1994) (concluding a defendant’s conviction for manufacturing marijuana and use of

marijuana while on bond related).

       Searer argues that unlike other cases finding relatedness in drug cases, his offense of

conviction involved a different drug than the ones that resulted in his bond revocation. True

enough, but we have affirmed the denial of a defendant’s acceptance-of-responsibility credit

even when the drug involved in the offense of conviction is different from the drug used while

on bond.    See United States v. Humphreys, 108 F. App’x 329, 329-30 (6th Cir. 2004).

In Humphreys, the defendant, convicted of conspiracy to manufacture methamphetamine, was

denied the acceptance-of-responsibility reduction for violating the terms of her bond by testing

positive for marijuana use. Id. at 330. Searer asserts that Humphreys is distinguishable from his

case because of “the sheer number and variety of [Humphreys’s] bond violations were viewed as

adequate grounds for denying acceptance.” This is only partially true; before even addressing

Humphrey’s multiple violations, we noted that “Humphreys tested positive for illegal drug use

while she was on bond, which constitutes continued criminal conduct.” Id. at 330 (emphasis

added). Moreover, not only did Searer test positive for use of controlled substances, but he also

failed to attend substance abuse treatment and diluted his urine samples.

       In   another   analogous     case,   a   defendant   pleaded   guilty   to   manufacturing

methamphetamine and possessing chemicals used in the manufacture of methamphetamine.



                                                -4-
Case No. 15-1422
United States v. Searer

United States v. Redmond, 475 F. App’x 603, 604 (6th Cir. 2012). While awaiting sentencing,

the defendant tried to convince a co-defendant to help him smuggle drugs into the prison. Id. at

607. Like Searer, the defendant contended his post-plea conduct only evidenced “his drug

problem and d[id] not indicate less remorse for his involvement in drug-trafficking offenses.” Id.

at 613. We disagreed, explaining “both the [defendant’s] underlying offense and the subsequent

conduct were drug-related.” Id. The same is true here. Searer’s continued use of controlled

substances while awaiting sentencing demonstrated that “he has not turned away from the

lifestyle that led to his original drug offense.” Id. Therefore, the district court did not clearly err

in denying Searer’s acceptance-of-responsibility reduction.

       AFFIRMED.




                                                 -5-